Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 23, 2018

                                     No. 04-17-00009-CV

                 IN THE ESTATE OF BARBARA R. DEAN, DECEASED,

                       From the County Court, Jim Wells County, Texas
                                    Trial Court No. 7344
                          Honorable Homero Garza, Judge Presiding


                                       ORDER
        Appellee has requested an extension of time to file a response to appellant’s motion to
release the supersedeas bond. The motion is GRANTED. Appellee’s response is due on April
12, 2018.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court